Exhibit 10.27

American Electric Technologies, Inc.

Salary Plan

                                

Name of Participant:

The Board of Directors at its meeting approved the following salary plan for you
for:

 

Base Salary

  = $  

Bonus Salary

  = $  

Total Expected Salary

  = $  

Restricted Stock Units

    shares (performance variable)

The calculation of your bonus is $             multiplied by performance against
goals and the weight of each goal. Your goals and weighting are:

 

GOAL

   WEIGHT

AETI EBT

   %

M&I EBT(excl. intl)

   %

Meeting Corporate Goals

   %

Balance Sheet Metrics

   %

Safety

   %

Non Quantifiable Objectives

   %

All income calculations are based on internal 12/31/xx income statements
excluding significant non- recurring gains or losses (at management’s
discretion). Income items must meet a minimum 75% attainment. Financial goals
are capped at 150%.

Payments will be made no later than 3/15/xx, and participant must be on the
payroll at that time to be eligible.

 

 

    

 

Participant      President and CEO